—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 2, 1997 (People v Willis, 240 AD2d 443 [1997]), affirming a judgment of the Supreme Court, Kings County, rendered February 27, 1995.
Ordered that the application is denied.
*773The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci and Krausman, JJ., concur.